DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, species i, in the reply filed on 20 October 2022 is acknowledged.

Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 October 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brunetti et al. (US 2020/0385112).

Regarding independent claim 1:
Brunetti discloses a yaw control system coupled to a tailboom (Fig 1) comprising clockwise and counterclockwise rotating tail rotors ([0109]).

Regarding claims 4 and 5:
The discussion above regarding claim 1 is relied upon.
Brunetti discloses the rotors configured to emit thrust in the same and opposite directions ([0179]-[0189]).

Claim(s) 1, 4, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bossi (US 2 415622).

Regarding independent claim 1:
Bossi discloses a yaw control system coupled to a tailboom (Fig 2) comprising clockwise and counterclockwise rotating tail rotors (col 1, lines 21-26).

Regarding claim 4:
The discussion above regarding claim 1 is relied upon.
Bossi discloses the rotors configured to emit thrust in the same direction (col 2, lines 22-25).

Regarding claim 8:
The discussion above regarding claim 1 is relied upon.
Bossi discloses the rotors rotatable in a single rotational direction (col 2, lines 22-25).

Claim(s) 1-5 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenny (US 2017/0349276).

Regarding independent claims 1 and 18, and claims 2 and 3:
Fenny discloses a rotorcraft comprising:
a fuselage (104);
a tailboom (108) extending from the fuselage and having an aft portion; and
a yaw control system coupled to a tailboom (e.g. Fig 2) comprising a shroud (as seen in e.g. Figs 2 and 8) and clockwise and counterclockwise rotating tail rotors ([0007], [0008], and [0031] note directions can be changed, and [0010] and [0046] note the thrust from groups of rotors can be made opposing based on that change) in the ducts.

Regarding claims 4 and 5:
The discussion above regarding claim 1 is relied upon.
Fenny discloses the rotors configured to emit thrust in the same and opposite directions (since the directions can be changed).

Regarding claim 19:
The discussion above regarding claim 18 is relied upon.
Fenny discloses an electrically distributed yaw control system (e.g. [0024]).

Regarding claim 20:
The discussion above regarding claim 18 is relied upon.
Fenny discloses a rhombus shape configuration with vertically-offset and horizontally-aligned tail rotors (e.g. Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunetti et al. (‘112) or Fenny (‘276) in view of Marze et al. (US 5 588 618).

The discussion above regarding claim 1 is relied upon.
Brunetti and Fenny disclose multiple tail rotors, but do not disclose a first rotor with equidistant spacing and a second rotor with nonuniform spacing.
Marze teaches rotor blades may have even or uneven distribution for noise attenuation and performance enhancement (col 6, lines 49-54; col 10, lines 48-60).
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention (as evinced in [0063], which indicates all or some rotors may have either prescribed spacing), it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Bruentti or Fenny to use the prescribed spacing as taught by Marze as these are predictable equivalent means for rotor operation, in order to selectively (via design) reduce noise while maintaining desired rotorcraft performance.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunetti et al. (‘112).

The discussion above regarding claim 1 is relied upon. 
Brunetti discloses fixed pitch, variable speed rotors ([0232]-[0233]), but does not disclose variable pitch rotors.
One of ordinary skill recognizes that control of rotor thrust may occur in a limited number of manners, specifically by controlling the rotor speed or the rotor pitch. Changing the rotor pitch increases the thrust of each blade by altering the angle of attack relative to the apparent freestream flow.
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention (as evinced by [0043] of applicant’s specification, which allows for fixed or variable pitch rotors), it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Brunetti to use variable pitch rotors as this is recognized by one of ordinary skill as one of a limited number of techniques for altering rotor speed in the art, and to provide enhanced control over the rotors to change the thrust by permitting control over both speed and pitch as needed.

Claim(s) 15 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunetti et al. (‘112) or Fenny (‘276) in view of Sinusas (CN 110 155 320; US 20200156777 used as English translation).

The discussion above regarding claim 1 is relied upon.
Brunetti and Fenny each disclose multiple tail rotors, but do not disclose using different materials for different rotors.
Sinusas teaches multiple tail rotors made from differing materials having differing cost, inertia and/or strength ([0021]) “depending on the requirements or desired attributes of the rotorcraft” ([0022]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Brunetti or Fenny to use differing materials as taught by Sinusas for the predictable advantage of to reduce the cost of material use or increase the strength of selected rotors which may undergo more stress or are more likely to be damaged during operation (e.g. the exposed rotor of Brunetti), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337. The examiner can normally be reached M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619